 

Exhibit 10.1

 

Executive Officers 2006 Annual Incentive Program
under the Dade Behring 2004 Incentive Compensation Plan

 

 

2006 Annual Incentive Target Percent

 

=

 

120% for the CEO

 

 

 

 

 

 

 

 

 

75% for each other executive officer

 

 

 

 

 

2006 Annual Incentive Target Amount

 

=

 

120% of December 31, 2006 Annual Base Salary for the CEO

 

 

 

 

 

 

 

 

 

75% of December 31, 2006 Annual Base Salary for each other executive officer

 

The 2006 annual incentive program will be funded (in the percentages indicated)
with a maximum of $3,000,000 for the CEO, 1,200,000 Euros for one executive
officer and $1,200,000 for each of the other executive officers upon achievement
of the financial measures established for each of the following:

 

-

Earnings Per Share (50%)

-

Cash Flow (20%)

-

EBITDA (earnings before interest, taxes, depreciation and amortization) (20%);
and

-

Revenue Growth (10%)

 

Each financial measure funds independently from the others and the Program will
be fully funded only if all four financial measures are achieved.

 

The calculation with respect to sixty percent of each potential bonus amount is
based upon a comparison of actual performance for such financial measures to
target objectives established for such financial measures.

 

The award related to the remaining forty percent of the potential bonus is based
upon individual performance as evaluated and determined by the Compensation
Committee in the case of the CEO and as evaluated by the CEO and finally
determined by the Compensation Committee in the case of each other executive
officer.

 

Bonus calculation will be adjusted, either increased or decreased, pursuant to
the program criteria.  The final bonus award will be based upon this calculation
and this final bonus award may be adjusted, but not increased, at the discretion
of the Compensation Committee.

 

--------------------------------------------------------------------------------

 